Citation Nr: 0218394	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for degenerative 
osteoarthritis of the right hand, mainly at the distal and 
interphalangeal joints, fifth finger, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






INTRODUCTION

The veteran had active duty from August 1956 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The Board notes that the veteran's service medical records 
are not currently contained in the veteran's claims file.  
The RO is requested to undertake appropriate corrective 
action in this regard.


REMAND

In his Substantive Appeal, which was received in November 
2002, the veteran requested a hearing before a Member of 
the Board at the RO (Travel Board hearing).  To ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should at the earliest available 
opportunity, schedule a Travel Board 
hearing for the veteran per 38 C.F.R. 
§ 20.704 (2002).  

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



